Citation Nr: 0833089	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1976 to July 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
denied an increased disability evaluation for the veteran's 
bilateral hearing loss disability.  


FINDING OF FACT

The veteran's chronic bilateral hearing loss disability has 
been objectively shown to be productive of no more than right 
ear Level II hearing impairment and left ear Level I hearing 
impairment for Department of Veterans Affairs' purposes.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's chronic bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 
4.85, Diagnostic Code 6100 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits. 

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which addressed 38 U.S.C.A. 
§ 5103(a) compliant notice in increased rating claims.  In 
reviewing the veteran's claim for an increased disability 
evaluation for his bilateral hearing loss disability, the 
Board observes that the RO issued VCAA notices to the veteran 
in July 2004 and March 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  While notification of the specific rating criteria 
was provided in the statement of the case (SOC), and not a 
specific preadjudicative notice letter, no useful purpose 
would be served in remanding this matter for yet more 
development.  The Board finds that the notice given would 
lead a reasonable person to know that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  For this reason, the 
Board finds that any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran. The Court has held that such remands 
are to be avoided.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The accredited 
representative asserts that the veteran has not been afforded 
an audiological evaluation since June 2004 and requests that 
the veteran's appeal be remanded to the RO so that he can be 
afforded such an examination.  In reviewing the claims file, 
the Board observes that the veteran was actually afforded VA 
audiological examinations for compensation purposes in June 
2004 and October 2005.  The examination reports are of 
record.  The examination reports are detailed and otherwise 
adequate for rating purposes.  While there is a notation in 
the record that the veteran failed to report for a scheduled 
May 2006 VA audiological evaluation, it appears that the 
appointment was intended to check the status of the veteran's 
hearing aids rather than his auditory acuity.  Therefore, the 
Board finds that a remand so that an additional audiological 
evaluation is not required.  The veteran requested a hearing 
before a VA hearing officer.  The requested hearing was 
scheduled.  In January 2006, the veteran cancelled the 
scheduled hearing.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007 as amended).  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).   

II.  Historical Review

The veteran's service medical records indicate that he 
exhibited bilateral hearing loss disability.  In April 1991, 
the VA established service connection for bilateral high 
frequency hearing loss disability and assigned a 
noncompensable evaluation for that disability.  

III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Disability evaluations 
for bilateral hearing loss disability range from 
noncompensable to 10 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2007).  That regulation states that:

  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately. 

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

In his June 2004 claim for an increased evaluation, the 
veteran advanced that his bilateral hearing loss disability 
had increased in severity.  

At a June 2004 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT
-
30
30
40
95
LEFT
-
25
20
65
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with mild to profound bilateral 
mixed hearing loss disability.  A June 2004 VA audiological 
treatment record indicates that the veteran exhibited 
bilateral sensorineural hearing loss disability.  

In his June 2005 notice of disagreement, the veteran conveyed 
that his bilateral hearing loss disability had "changed 
significantly."  He requested that he be reexamined.  

At an October 2005 VA examination for compensation purposes, 
the veteran complained of impaired hearing which affected his 
ability to converse with others.  He was noted to where 
bilateral hearing aids.  On audiological evaluation, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT
-
30
40
60
95
LEFT
-
35
35
70
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) are not applicable to the instant appeal.  The 
veteran's chronic bilateral sensorineural hearing loss 
disability has been objectively shown to be manifested by no 
more than Level II hearing in the right ear and Level I 
hearing in the left ear for VA purposes.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board is sympathetic to the appellant's assertion that 
experienced significant problems communicating with people.  
As discussed above, however, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule, and the clinical findings noted during his 
audiological evaluation fall directly within the criteria for 
a noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Given that fact, referral for 
consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  

In summary, the Board concludes that a compensable evaluation 
is not warranted for the veteran's bilateral hearing loss 
disability at any time during the pendency of this appeal, 
and that staged ratings are not for application.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007)




ORDER

An increased evaluation for the veteran's chronic bilateral 
hearing loss disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


